Title: To Benjamin Franklin from Jan Ingenhousz, 23 May 1781
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear friend,
Vienna May 23. 1781
After having longed such a long while for an answer upon my lettres of Dec. 2. febr. 7 and april. 7th. I recieve at last a lettre from Dr. le Begue de Presle dated paris May 1. by which I am acquainted that you are well and that you have answerd me upon my lettres, tho I have recieved none at all. This lettre of mr. le Begue was shut in a cover, which had been cut open at the side, and even the whole side cut of togeather with the last lettre of the word Paris which is stampt in red lettres upon the cover when the postage is payed, as must be done with all foreign letters. Thus I could take out the lettre without cutting the seal; which operation  of cutting must have been performed at the post office at Paris, for such unfair practice is not in use here except when lettres are addressed to very suspected persons. This opening of the lettre of mr. le Begue leaves me scarce any doubt, but your answers to me have had the same fate and have been taught propre to be detained. I suspect that my lettre of Dec. 2. last, which I did put at the post office, and has probably been red at the post office of Paris, has been the cause dat all my letters have been and probably will be here after opened, now they know that I am known and correspond with a man of such a great public concern as you are: to prevent the like happening for the futur, I will no more write to you but under cover to m[ess]rs. Tourton & Baur Bankers. And I begg of you to send your letters, when it shall please you to honour me with one, to those bankers, who live dans la rue des deux portes Saint Sauveur. But it will be advisable that either your grand son or some of your own people (but no servant, who are too often unfaithfull and payd by the police) delivre the lettre in hands of mr. Tourton himself or his son, who will be inform’d by me under what name to send me the lettre. Your lettre must be shut with a wafer, that it should not be seld at the outside of the cover. You my send even your lettre to mr. Tourton only seald with a wafer without any direction, which mr. Tourton will write upon it as I will with this post inform him. You remember Some years ago your lettre sent to me was stopped at the post office because the postage was neglected to be payed. This makes it unsafe to trust servants with letters, for they often destroye them and steal the money. This happened to me twice in London— I have been very sorry to see in the newspapers that our friend mr. Samuel Wharton deyed in the passage. I expect however that his Son will take care of my concern in the adventures of merchandises his father has managed for me. My last orders to dispose of the produce has been to employe one half of the produce in purchassing bills upon my name payable by you and to employe the remaining sum in such a manner as he will think the savest and the most advantageous for me. Thus I begg of you to take care of paying no bills for me unless you are sur I have signed them, for, as they open allmost all lettres it could be that such bills could be produced by any body, in whose hands they may fall. Mr. Jonathan Williams did send some marchandises last year for me to mr Holkar Consul general of France at Philadelphia, who was requested to send me one third of the produce back in bills. I have heard nothing of his transactions. I wrote mr. Williams about it by an inclosed in my last to you. If you should have inclosed an answer of mr Williams to me in your lettre, which has miscarried, I beg the favour of acquainting mr Williams of the accident, that he may Send an other lettre. My paper upon the theorie of the Electrophore, much enlarged and preceeded by an introduction of your theorie of Electricity is allready published in German, and would have been a long while ago publish’d in frensh, if mr. Le Begue had answer’d me upon my request of him to take care of the impression— Mr. Le Begue did write me in August last that he delivred to you a paquet containing a copy of my book bound in, to sir john Pringle, and four other copies to various of my frinds, that the whole was directed to Dr. Heberden, he added allso that you thaught I must have sent also one to Dr. Priestley. I send him orders to correct the omission by sending a copy to Dr. Priestley. He wrote me positively that you had allready found an oportunity to forward the parcel to Dr. Heberden and that it must soon arrive. And now I hear from himself, that no copies at all had been forwarded. I cannot account for this— I hear our common friend in London is gone to scotland, and that his spirits sink every day more and more— a little while ago the Emperour came in my house to see some experiments relative to my discoveries. He Stayed in my room above three hours, and went away very satisfyed. He asks me sometimes about you. Not a long while ago he told me there was some change of seeing you here, and asked me if I thaught you would be easy to treat with. I answered him, that, as much as I could judge of your countrymen, there was very little change of submitting again themselves under the dominion of the Mother country; that England had treated the Amer: with too much haughtiness and contempt for regaining ever their affection; that things were gone too far for a possibility of its happening. I know he is sorry not to have seen you when he was at Paris.
Pray let me hear from you as soon as possible, and endeavour to discover the reason of the former miscarrying.
My best Compliments to your gr. son mr. and mrs. le Re de chomont and family; and believe me to be very sincerely your obedient & humble servant
J Ingen Housz
 
Addressed: A Monsieur / Monsieur B. Franklin / Ministre Plenipot. du Congres &c. / a Passy
Endorsed: May 23. 1781
